Opinion issued July 14, 2016




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00386-CV
                           ———————————
                MIDWAY EXPLORATION, L.L.C., Appellant
                                        V.
                   EP ENERGY E & P COMPANY, L.P.
              F/K/A EL PASO E & P COMPANY, L.P., Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-70919


                         MEMORANDUM OPINION

      The parties have filed a “Joint Motion of Appellant and Appellee for Order

Reversing the Judgment of the Trial Court and Remanding the Case for Further

Proceedings.” In accordance with Texas Rule of Appellate Procedure 42.1(a)(2)(B),

we set aside the trial court’s judgment without regard to the merits and remand the
case to the trial court for further proceedings. See TEX. R. APP. P. 42.1(a)(2)(B);

43.2(d). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                        2